DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statement filed 14 January 2022 has been considered.
	Claims 3 and 4 have been cancelled.  Claims 16-20 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 2 and 5-15 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 at lines 23-24 is indefinite in its recitation of “an enzyme capable of converting malate to glyoxylate having the EC number ” because there is no recitation of an EC number and, therefore, one cannot ascertain what particular enzymes the claim is limited to.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 7 recites a genetically engineered microorganism which comprises one or more of “an enzyme capable of converting malate to glyoxylate having the EC number”.
As presently written, Claim 7 recites an enzyme capable of converting malate to glyoxylate solely by its functional capability but provides no structural information regarding the enzyme. 
Assessment of whether species are disclosed in the original specification 
The Specification identifies particular enzymes capable of performing some of the enzymatic conversions recited by Claim 7 at paragraphs [0074]-[0105]).  There is no general description of how to convert malate to glyoxylate other than by the particular enzymes described by the Specification.

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, there are numerous conceivable enzymes which could convert malate to glyoxylate.  However, only a limited number of such enzymes are identified by the Specification.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of enzymes which convert malate to glyoxylate.  The Specification, however, does not provide such information.  Rather, the Specification identifies a limited number of enzymes which can perform the enzymatic conversion of malate to glyoxylate recited by Claim 7.  Accordingly, the Specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus.  Absent this information, the skilled artisan cannot 
In conclusion, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had possession of the full scope of the claimed invention for enzymes that convert malate to glyoxylate solely by identifying the desired functional activity.
Response to Arguments
Applicant has argued that the 112 rejection is inappropriate because “Applicant respectfully submits that the present claims, as defined, are sufficiently enabled and limited in scope, by the Specification”.  The argument is not convincing with respect to enzymes that convert malate to glyoxylate because Claim 7 still recites this enzyme only by its desired functional capability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (WO 2014/004625 – see the IDS filed July 08, 2019) in view of Chung et al. (US Publication No. 2015/0147794).
Clostridium of which Clostridium ljungdahlii is a known member species (paragraphs [0067] and [0078]).  Potential host organisms may include a Wood-Ljungdahl pathway (paragraph [0203]).  The fixed carbon in the host cell can be used to synthesize acetyl-CoA and products such as ethylene glycol (paragraph [0026]).  Exogenous genes for synthesis of ethylene glycol can be introduced into the host cell and the genes encoding the heterologous enzyme can be codon optimized for expression in the host organism (paragraph [0081]).  
Osterhout et al. do not describe a heterologous enzyme capable of converting glycolate to glycoaldehyde in a process for production of ethylene glycol.
Chung et al. describe recombinant microorganisms for producing ethylene glycol (abstract).  Figure 10 describes pathways for production of the ethylene glycol.  Additional description of Figure 10 is provided by paragraphs [0045]-[0056] and [0086]-[0093].  In one embodiment, acetyl-CoA and oxaloacetate are converted to citrate by the action of citrate synthase, which is then converted into isocitrate by citrate hydrolyase, which is then converted into glyoxylate and succinate by isocitrate lyase.  The glyoxylate can then be converted into glycolate by glycolate oxidase, the glycolate can then can be converted into glycoaldehyde by aldehyde dehydrogenase, and the glycoaldehyde can then be converted in ethylene glycol by further action of aldehyde dehydrogenase.
It would have been obvious to have used a CO- or CO2-fixing microorganism to produce ethylene glycol via the production of acetyl-CoA, as taught by Osterhout et al., and to have incorporated into this microorganism the pathway from acetyl-CoA to ethylene glycol as taught 

Response to Arguments
	On page 9 of the response, Applicant has argued that the 103 rejection is inappropriate because at paragraph [0009] Osterhout et al. “specifically teaches away from utilizing Clostridia as it is, according to the reference, not currently amendable to genetic engineering.”  The argument is not convincing because this portion of Osterhout et al. merely comments on certain prior art uses of Clostridia.  Osterhout et al., however, describe beneficial modes of genetic engineering which provide for useful host microorganisms for producing ethylene glycol from carbon dioxide and Osterhout et al. explicitly teach that Clostridia are suitable host cells for such genetic alteration.  See, for example, paragraph [0067] of Osterhout et al.
	On page 9 of the response, Applicant also argues that the 103 rejection is inappropriate because “Given that gas fermentation metabolism is significantly different from sugar-fermenting metabolism, use of the above-mentioned routes from E. coli is not practical, as these routes would require production of sugar precursors from gas via gluconeogenesis, an E. coli), which does not teach a microorganism capable of gas fermentation to produce ethylene glycol, to change the host organism in Osterhout  
et al. (e.g., also utilizing E. coli) in order to arrive at a CO- or CO2 fixing microorganism to produce ethylene glycol via the production of acetyl-CoA.”  The argument is not convincing because, as discussed above, Osterhout et al. describe a CO- or CO2-fixing microorganism to produce ethylene glycol via the production of acetyl-CoA and, therefore, any pathway which produces ethylene glycol via acetyl-CoA, as described by Chung et al., is regarded as providing the basis for its use in the microorganisms of Osterhout et al. (such as Clostridia) since it would be the simple substitution of one pathway for producing ethylene glycol via an acetyl-CoA precursor for another pathway which predictably produces ethylene glycol via an acetyl-CoA precursor.  See MPEP 2143.I.  Chung et al. unequivocally describes the production of ethylene glycol via an acetyl-CoA precursor (Figure 10).  Therefore, one of skill in the art would conclude that the pathway described by Chung et al. for producing ethylene glycol via an acetyl-CoA precursor could be used in the microorganisms of Osterhout et al. for producing ethylene glycol via an acetyl-CoA precursor with a reasonable expectation of success.
On page 10 of the response, Applicant has argued that the 103 rejection is inappropriate because “Osterhout fails to disclose or suggest a microorganism comprising a heterologous enzyme capable of converting glycolate to glycolaldehyde, as required by the instant claims. A person of ordinary skill in the art would not look to Chung et al. to modify the teachings of Osterhout et al., because Osterhout et al. do not provide evidence that ethylene glycol is produced, and the two references do not utilize the same starting materials and initial 
	The arguments are not convincing because, as discussed above, Osterhout et al. describe a CO- or CO2-fixing microorganism to produce ethylene glycol via the production of acetyl-CoA and, therefore, any pathway which produces ethylene glycol via acetyl-CoA, as described by Chung et al., is regarded as providing the basis for its use in the microorganisms of Osterhout et al. since it would be the simple substitution of one pathway for producing ethylene glycol via an acetyl-CoA precursor for another pathway which predictably produces ethylene glycol via an acetyl-CoA precursor.  See MPEP 2143.I.  Chung et al. unequivocally describes the production of ethylene glycol via an acetyl-CoA precursor (Figure 10).  Therefore, one of skill in the art would conclude that the pathway described by Chung et al. for producing ethylene glycol via an acetyl-CoA precursor could be used in the microorganisms of Osterhout 
	 The arguments are further not convincing because: 
(1)	Osterhout et al. describe how to construct a genetically-engineered microorganism using established techniques for introducing nucleic acids for producing a desired product, in this case ethylene glycol.  Osterhout et al. also demonstrate in the Example V that E. coli engineered according to the methods described by Osterhout et al. are capable of oxidizing CO, i.e., the microorganism can metabolize CO.  Given that Osterhout et al. have demonstrated that microorganisms can be engineered to metabolize CO, one would reasonably expect that introducing additional enzymes for generating ethylene glycol such as shown in the pathways outlined in Figures 1-3 would also work.
(2)	Chung et al. provide working examples showing that when microorganisms are engineered by introducing genes encoding enzymes for producing ethylene glycol, the microorganisms produce ethylene glycol.  See, for example, Example 4.  Consequently, given the combined teachings of Osterhout et al. and Chung et al., one of ordinary skill in the art would reasonably expect that incorporating the genes encoding ethylene glycol-producing enzymes described by Chung et al. into the recombinant microorganisms of Osterhout et al. would result in a microorganism capable of producing ethylene glycol.
On pages 10-11 of the response, Applicant has argued that the 103 rejection is inappropriate because “The Examiner asserts that one of skill in the art would have been motivated to make the combination of the CO- or C02-fixing microorganism to produce ethylene glycol via the production of acetyl-CoA and to incorporate the pathway from acetyl- E.coli which utilizes, for example, xylose as a starting material from Chung et al., should be put in place for the microorganism of Osterhout et al. with CO or CO2 as a starting material, so  
that it would make ethylene glycol through glyoxylate to glycolate to glycolaldehyde, as recited in the instant claims. Importantly, Osterhout et al. theoretically proceeds from serine to ethanolamine to glycolaldehyde, or from serine to hydroxypyruvate to glycolaldehyde. See e.g., Osterhout et al. at Figures 1 and 2. Neither cited references provides for a motivation to take the enzymatic conversions through glyoxylate to glycolate in place of ethanolamine. Chung et al. offers the pathways as described in Figure 10, but nowhere in that figure is ethanolamine taught, or that either serine or glycine to ethanolamine should be replaced by going through glyoxylate or glycolate in order to proceed to glycolaldehyde. See Chung et al. at Figure 10. It is clear that to do so would not be a simple substitution. Absent such a teaching or suggestion in the prior art, there appears to be no basis for its assertion that those of skill in the art would have been motivated to make the invention.”  
The argument is not convincing because, as explained in the 103 rejection above, it would have been obvious to have used a CO- or CO2-fixing microorganism to produce ethylene glycol via the production of acetyl-CoA, as taught by Osterhout et al., and to have incorporated into this microorganism the pathway from acetyl-CoA to ethylene glycol as taught by Chung et al. because use of genes encoding the Chung enzymes would be the simple substitution of one group of known elements for another in order to obtain a predictable result.  The position for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652